      Case 8:18-cv-03649-TDC Document 35 Filed 07/23/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


JENNIFER ELLER,

                      Plaintiff, .

       v.
                                                        Case Number: l8-cv-03649
PRINCE GEORGE'S COUNTY PUBLIC
SCHOOLS,PRINCE GEORGE'S COUNTY
BOARD OF EDUCATION and
MONICA GOLDSON,

                      Defendants.


                ORDER GRANTING THE PARTIES' JOINT REOUEST
                     TO AMEND THE SCHEDULING ORDER

       This matter comes before the Court on the Parties' Joint Request to Amend the

Scheduling Order, filed on July 19, 2019. Having reviewed the papers and being fully advised,

the Court GRANTS the request for good cause shown.

       Accordingly, it is hereby ORDERED that:

   1. The case shall proceed in accordance with the following schedule:

   August 5, 2019              Plaintiffs Rule 26(a)(2) expert disclosures

   September 3,2019            Defendant's Rule 26(a)(2) expert disclosures

   September 17, 2019          Plaintiffs rebuttal Rule 26(a)(2) expert disclosures

   September 23,2019           Rule 26(e)(2) supplementation of disclosures and responses

   November 19, 2019           Completion of Discovery; submission of Post-Discovery Joint
                               Status Report

   November 26,2019            Requests for admission

   December 3,2019             Notice of Intent to.File a Pretrial Dispositive Motion
Case 8:18-cv-03649-TDC Document 35 Filed 07/23/19 Page 2 of 2




2. All additional provisions in the May 17, 2019 Scheduling Order shall remain in

   effect.
                .
SO ORDERED on thIS     .-
                   19 day of July, 2019.




                                   - 2-
